DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, 14-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dubuque (Pub. No.: US 2016/0086029A1) and further in view of Tsao (Pub. No.: US 2017/0331937A1).
With respect to claims 1, 9, 17:
Dubuque discloses a system/method for automatically classifying and processing objects present in image or videos, comprising: a memory (fig.5, item 1020); a server (fig. 1, item 20); and a processor in communication with the memory and the server (fig. 5, item 1010 in communication with memory 1020 and server), the processor: capturing a plurality of images or video frames; classifying one or more objects present in the plurality of images or video frames (abstract and parag. 0008); adding the classified objects to an inventory (parag. 0052); 
Dubuque does not explicitly disclose generating a set of fine-grained object codes related to the classified objects; assigning at least one fine-grained object code for each of the classified objects; and transmitting the inventory to the server.  
Tsao discloses generating a set of fine-grained object codes related to the classified objects (fig. 4 with object code column in item 48 as in parag. 0022); assigning at least one fine-grained object code for each of the classified objects (fig.4 shows rows and column for each object code as assigned app type and app description); and transmitting the inventory to the server (fig. 4 shows server 40 that receives the classified object and parag. 0022).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Tsao into the teaching of Dubuque in order to execute on a processor of the master button according to a user's actuation of the master button or the slave button according to the changeable dashboard.
With respect to claims 2, 10, 18:
Dubuque discloses the system of Claim 1, wherein the video is a live camera feed of a mobile device (parag. 0008).
With respect to claims 3, 11, 19:
Dubuque discloses the system of Claim 2, wherein the processor: extracts still image or video frames from the live camera feed, resizes each of the still image or video frames based on a predetermined height and width, and classifies one or more objects present in the resized still image or video frames (parag. 0008, 0030).  
With respect to claims 6, 14:
Dubuque discloses the system of Claim 1, wherein the server transmits the processed inventory to a third-party system (parag. 0071, 0083).
With respect to claims 7, 15, 21:
Dubuque discloses the system of Claim 1, wherein the processor utilizes a natural language processing algorithm to process audio data associated with the object present in the captured video frame (parag. 0037 and 0078). 
With respect to claims 8, 16, 22:
Dubuque discloses the system of Claim 2, wherein the processor utilizes a tracking algorithm to track one or more objects moving through the live camera feed or appearing in and out of the live camera feed (parag. 0039 and 0057).  

Claims 4-5, 12-13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubuque (Pub. No.: US 2016/0086029A1), Tsao (Pub. No.: US 2017/0331937A1) as applied to claim 1 above and further in view of KIM (Pub. No.: US 2017/0132686A1).
With respect to claims 4, 12:
The rejection of claim 1 is incorporated; Dubuque and Tsao do not explicitly disclose convolutional neural network learning. 
	KIM discloses a system comprising machine network or neural network (parag, 0061). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of KIM into the teaching of Dubuque in view of Tsao in order to offer and display product information corresponding to a displayed image.
With respect to claims 5, 13, 20:
KIM discloses the system wherein the server is in communication with a pricing information database and the server determines a predetermined price of the classified object based on a user input and pricing information obtained from the pricing information database (parag. 0037-0042).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649